          Case 21-08123         Doc 8-1      Filed 07/09/21 Entered 07/09/21 12:54:16                 Desc Exhibit A
                                                       Page 1 of 4
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                      NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
 6    IN RE:                                                       CASE NO: 21-08123
       NORTHWEST BANCORPORATION OF ILLINOIS,                       DECLARATION OF MAILING
 7     INC                                                         CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 7/9/2021, I did cause a copy of the following documents, described below,
12   Notice of Telephonic Chapter 11 Section 341 Meeting

13

14

15

16

17

18

     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
19
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
     incorporated as if fully set forth herein.
20
     I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
21   com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
22   fully set forth herein.
     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
23   served electronically with the documents described herein per the ECF/PACER system.

24   DATED: 7/9/2021
                                                      /s/ M. Gretchen Silver
25                                                    M. Gretchen Silver 6204419
                                                      Trial Attorney
26                                                    OFFICE OF THE UNITED STATES TRUSTEE
                                                      219 S DEARBORN STREET
27                                                    CHICAGO, IL 60604
                                                      202 503 7104
28

                                                         Exhibit A
            Case 21-08123            Doc 8-1        Filed 07/09/21 Entered 07/09/21 12:54:16                         Desc Exhibit A
1                                                             Page 2 of 4

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION
5
        IN RE:                                                           CASE NO: 21-08123
6
        NORTHWEST BANCORPORATION OF                                      CERTIFICATE OF SERVICE
        ILLINOIS, INC                                                    DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 7/9/2021, a copy of the following documents, described below,

     Notice of Telephonic Chapter 11 Section 341 Meeting
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 7/9/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                M. Gretchen Silver
                                                                  OFFICE OF THE UNITED STATES TRUSTEE
28                                                                219 S DEARBORN STREET
                                                                  CHICAGO, IL 60604

                                                                 Exhibit A
          Case 21-08123
PARTIES DESIGNATED            Doc
                   AS "EXCLUDE" WERE8-1   Filed 07/09/21
                                     NOT SERVED             Entered
                                                VIA USPS FIRST         07/09/21 12:54:16 Desc Exhibit A
                                                               CLASS MAIL
                                                     Page
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"     3 of 4ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                        RECEIVED

CASE INFO                                DEBTOR                                   EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         NORTHWEST BANCORPORATION OF ILLINOIS     US BANKRUPTCY COURT
07521                                    INC                                      EASTERN DIVISION
CASE 21-08123                            300 EAST NORTHWEST HIGHWAY               219 S DEARBORN
NORTHERN DISTRICT OF ILLINOIS            PALATINE IL 60067-8117                   7TH FLOOR
EASTERN DIVISION                                                                  CHICAGO IL 60604-1702
FRI JUL 9 12-45-41 CDT 2021




CAPITAL TRUST I II TRUSTEE FEES          HERSHENHORN CAPITAL TRUST I              HERSHENHORN CAPITAL TRUST II
CO THE BANK OF NEW YORK TRUSTEE          CO HARE CO                               CO HARE CO
101 BARCLAY STREET FLOOR 21 W            CO THE BANK OF NEW YORK                  CO THE BANK OF NEW YORK
NEW YORK NY 10286-0001                   PO BOX 11203                             PO BOX 11203
                                         NEW YORK NY 10286-1203                   NEW YORK NY 10286-1203




HERSHENHORN STATUTORY TRUST I            HOLDCO OPPORTUNITIES FUND LP             STATUTORY TRUST I TRUSTEE FEES
CO HARE CO                               ATTN MICHAEL ZAITZEFF                    CO HARE CO
CO THE BANK OF NEW YORK                  32 BROAD STREET                          CO THE BANK OF NEW YORK
PO BOX 11203                             NEW YORK NY 10004                        PO BOX 11203
NEW YORK NY 10286-1203                                                            NEW YORK NY 10286-1203



                                                                                  EXCLUDE
VEDDER PRICE PC                          MICHAEL P ONEIL                          PATRICK S LAYNG
222 NORTH LASALLE STREET                 TAFT STETTINIUS HOLLISTER LLP            OFFICE OF THE US TRUSTEE REGION 11
CHICAGO IL 60601-1003                    ONE INDIANA SQUARE SUITE 3500            219 S DEARBORN ST
                                         INDIANAPOLIS IN 46204-2023               ROOM 873
                                                                                  CHICAGO IL 60604-2027




                                                    Exhibit A
          CaseAN21-08123
ADDRESSES WHERE               Doc 8-1
                   EMAIL IS PRESENT       Filed 07/09/21
                                    WERE SERVED             Entered 07/09/21
                                                VIA "CM/ECF E-SERVICE"          12:54:16
                                                                       THROUGH THE           Desc
                                                                                   UNITED STATES   Exhibit ACOURT'S
                                                                                                 BANKRUPTCY
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.           Page 4 of 4
(Creditor)                               Northwest Bancorporation of Illinois,    (U.S. Trustee)
Vedder Price P.C.                        Inc.                                     Patrick S Layng
represented by:                          300 East Northwest Highway               Office of the U.S. Trustee, Region 11
Allison Hudson                           Palatine, IL 60067                       219 S Dearborn St
Vedder Price P.C.                        Tax ID / EIN: XX-XXXXXXX                 Room 873
222 North LaSalle Street                 (Debtor 1)                               Chicago, IL 60604
Suite 2600                               represented by:
Chicago, IL 60601                        Michael P O'Neil                         USTPRegion11.ES.ECF@usdoj.gov
                                         Taft Stettinius & Hollister LLP
ahudson@vedderprice.com                  One Indiana Square, Suite 3500
                                         Indianapolis, IN 46204

                                         moneil@taftlaw.com




                                                    Exhibit A
